PER CURIAM.
Appellant was convicted and sentenced, following a bench trial, for attempted first-degree murder and burglary with a battery. We affirm, but remand to strike a written reference in the judgment that indicates conviction for armed burglary. The judgment and sentence are to be amended to reflect the oral pronouncement of the court convicting Appellant of burglary with a battery, rather than armed burglary. See Landis v. Lewis, 118 Fla. 910, 160 So.485 (Fla.1935); E.S.E. v. State, 627 So.2d 626 (Fla. 5th DCA 1993); Samudio v. State, 460 So.2d 418 (Fla. 2d DCA 1984). After due consideration, we reject as without merit Appellant’s claim that the record reflects an acquittal on the attempted premeditated first-degree murder charge and a conviction for the non-existent crime of attempted first-degree felony murder, which was not charged.
DELL, STONE, and TAYLOR, JJ., concur.